DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,200,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the current pending claims claim the same function just with different language.
Pending claim 1:
A method for controlling on-die termination in a non-volatile storage device, comprising:
receiving an on-die termination (ODT) command on a data bus from a controller while a
chip enable signal for the non-volatile storage device is on;
decoding the ODT command; and
applying configuration settings in the ODT command to a selected non-volatile storage
unit at the non-volatile storage device to enable ODT for the selected non-volatile storage unit,
wherein the configuration settings include an automatic enable bit being set, and applying the
configuration settings for the selected non-volatile storage unit includes turning on non-target
ODT and maintaining an non-target ODT enabled state, automatically applying a target ODT
setting for a data access operation and returning to the non-target ODT state after the data
access operation.
Claim 6:  The method of claim 1, wherein the configuration settings include termination resistor
(RTT) settings that include target ODT settings and non-target ODT settings.

Patented claim 1:  
A method for controlling on-die termination in a non-volatile storage device, comprising: receiving a chip enable signal on a chip enable signal line from a controller; 
receiving an on-die termination (ODT) command on a data bus from the controller while the chip enable signal is on;
decoding the on-die termination command;
applying termination resistor (RTT) settings specifying values of resistive terminators for data, strobe and read enable in the ODT command to a selected non-volatile storage unit at the non-volatile storage device to enable ODT for the selected non-volatile storage unit;
maintaining an ODT enabled status for the selected non-volatile storage unit regardless of assertion or de-assertion of the chip enable signal after the ODT is turned on and until a subsequent command is received to disable the ODT; and transferring data on the data bus for a target non-volatile storage unit while applying non-target ODT for the selected non-volatile storage unit without asserting any chip enable signal on the chip enable signal line.

Both claims claim the chip enable the Patented claim states receiving the chip in able while the pending claim introduces the chip enable in the stanza where it is used.
Pending claim 1 claims “configuration settings” while the patented claim 1 claims “termination resistor (RTT) settings”. Pending dependent claim 6 identifies the configuration settings as termination resistance settings.  Pending claim 1 states “a data access operation” while the Patented claim 1 states “transferring data on the data bus” which is a data access operation.  Pending claim 1 states “maintaining an non-target ODT enabled state “ while patented claim 1 states “applying non-target ODT”

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim states “maintaining an non-target ODT enabled state” proper grammar should read “maintaining a non-target ODT enabled state”.  Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited in the parent application are cited in the current application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/Primary Examiner, Art Unit 2187